 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, the essential element of encouragement or discouragement of union mem-bership is lacking in both the charge against the Respondent Company and againstthe Respondent Union. In the absence of proof of that essential element, the TrialExaminer must dismiss the complaint so far as it alleges violation of Section 8 (a)(3) and8 (b) (2) of the ActsAs previously noted, there is not one iota of evidence in this record tending toprove that the Company interfered with, restrained, or coerced its employees in theexercise of the rights guaranteed to them by Section 7 of the Act.Therefore, theTrial Examiner must dismiss the allegation that the Company violated Section 8 (a)(1) of the Act.So far as the proof that the Union violated Section 8 (b) (1) (A) of the Act, thereis the testimony of Mitchell Pierce, noted above, and denied by the union witnesses,that the committee stated that they were retaliating against the Harahan employeesbecause the Harahan union members failed to go on strike in support of the Union'slabor dispute with Respondent Employer at Galvez Street on November 17.TheTrial Examiner has found above from the unanimous testimony of both company wit-nesses produced by the General Counsel and the union witnesses cross-examined bythe General Counsel that this statement was not, in fact, made by the union com-mittee.Furthermore, the facts, as above found, prove that the discrimination wascaused not by a desire by the Union to retaliate against the Harahan employees, but inan attempt to clarify the seniority provisions of the existing labor agreement at GalvezStreet and, further, that as soon as the interpretation was settled, there was no furtherdiscrimination against the Harahan employees. In this state of the record, evenassumingthat the remark had been made in the hearing of Pierce by the unioncommittee, the Trial Examiner would have to find the statement to be no more thanan isolated incident insufficient to require the entry of an order against this Respond-ent of having violated Section 8 (b) (1) (A).Therefore, the Trial Examiner will recommend that this complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Warehouse & Distribution Workers' Union, Local 207 of the InternationalLongshoremen's and Warehousemen's Union, is a labor organization within the.meaning of Section 2 (5) of the Act..2.Waterway Terminals Corporation is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.3.NeitherWarehouse & Distribution Workers' Union, Local 207 of the Inter-nationalLongshoremen's andWarehousemen's Union, nor Waterway TerminalsCorporation has engaged in any unfair labor practice within the meaning of the Act.[Recommendations omitted from publication.]' LocalUnion No. 6281 U. M.W., 100 NLRB 392.Red Ball Motor Freight, Inc.andLodge 1255, International As-sociationof Machinists, AFL-CIO, Petitioner.Case No. 16-RC-2057.June 26,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. Howard Stark, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer'srequest fororalargument is denied inasmuch as the record and briefsadequately present theissues.118 NLRB No. 40. RED BALL MOTOR FREIGHT, INC.361Pursuantto the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Murdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.The Union of Transportation Em-ployees, herein called the Intervenor, was permitted to intervene onthe basis of a current contract which it contends covers the employeesinvolved.'3.No question affecting commerce exists concerning the representa-tion ofemployees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's garage located at Amarillo, Texas, in-cluding mechanics, body men, welders, electricians, helpers, trailermechanics, washers andgreasers,and parts men.The Employer andthe Intervenor urge the inappropriateness of the unit and allege theirexisting contract as a bar to this proceeding.The Employer is an interstate common carrier doing business inTexas, Louisiana, New Mexico, and Arkansas.For a number ofyears the employees at its various terminals have been bargained foron a systemwide basis.2The current bargaining contractwas exe-cuted in February 1953 by the Employer and several other carrierswith the Intervenor.The contract unit covers line drivers, checkers,fork lift operators, pickup and delivery drivers and helpers, stackers,stowmen,loaders, dockmen, servicemen, and mechanics throughoutthe operations of the several employers.This includes about 150mechanics located in 8 or 9 differentterminals.In November 1956 the Employer took over another carrier, Denver-Amarillo Express Co., called DAE, and has operated that company,the name of which was changed to Denver-Amarillo-Red Ball MotorFreight, Inc., as partof its existingline under a management contractand temporary authority of the Interstate Commerce Commission.Some of the DAE employees had been represented by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America,and some ofthe DAE employees-garage employees-were unrepresented.In December 1956 a consent election, with theTeamsters and the Intervenor participating (Case No. 16-RM-130,I SeeAmerican Engineering Company,112 NLRB 14 ;Acme Steel Company, etc.,110NLRB 913.'In 1948 the Board found inappropriate units limited to specific terminals of the Em-ployer in view of the integrated nature of the Employer's operations.Brown Express,etal.,80 NLRB 753. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDnot reported in printed volumes of Board Decisions and Orders),was conducted in a unit covering the pickup and delivery drivers andhelpers, checkers, fork lift operators, and dockmen of DAE and ofthe Employer at Amarillo:As a result the Teamsters was certified.Mechanics were specifically excluded from the unit. It is the garageemployees at Amarillo, including mechanics originally hired by theEmployer and those formerly employed by DAE, whom the Petitionernow seeks to represent.Both the Employer and DAE formerly operated terminals atAmarillo.Since January 1957 only one consolidated terminal hasbeen utilized, and the shop there services all equipment operating inand out of Amarillo whether it is equipment of the Employer or DAEequipment.Garage employees of DAE became employees of theEmployer, and have been considered by the Employer as part of itsshop and garage group represented by the Intervenor.They werereclassified under the classifications of the existing contract andplaced on a systemwide seniority list.They, like all employees of theEmployer, are paid from the general office in Dallas where their per-sonnel records are maintained.Policy for the entire system is estab-lished at the central office in Dallas, and all shops andgarages areunder the supervision of a superintendent in Dallas.Upon these facts we find that the garage and shop employees soughtherein are an accretion to the Employer's systemwide unit whichincludes such employees and do not constitute an appropriate unitfor separate representation.'Accordingly, we grant the Employer'smotion to dismiss the petition.[The Board dismissed the petition.]3See J.IV.Rex Company,115 NLRB 775;National Petro-Chemicals Corporation,116NLRB 1197.The C. A.OlsenManufacturing CompanyandInternationalUnion, UnitedAutomobile,Aircraft &Agricultural ImplementWorkers ofAmerica,AFL-CIO,and Independent FurnaceWorkers Union, Local 1167,International Union,United Auto-mobile,Aircraft & AgriculturalImplementWorkers Union ofAmerica,AFL-CIO,Joint Petitioners.Case No. 8-RC-2918.June 26,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Edward A. Grupp,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.118 NLRB No. 43.